Citation Nr: 1243454	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for lung nodules and respiratory problems, to include as due to herbicide exposure and asbestosis exposure. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with paranoid traits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee. 

A Board video conference hearing was held in July 2010 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.  The Board remanded this case for further development in January 2011.

The issue of entitlement to service connection for an acquired psychiatric disorder was also remanded in January 2011.  However, a subsequent rating decision in March 2012 granted service connection for PTSD with paranoid traits.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  Nevertheless, as discussed further below, in a June 2012 statement, the Veteran disagreed with the initial rating assigned. 

As noted in the Board prior remand, this claim has been subject to Chairman's Memorandum 01-06-24 (September 21, 2006), which instituted a stay on all cases affected by the Court decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 129 S.Ct. 1002 (2009).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), which rescinds Chairman's Memorandum 01- 06-24 in its entirety, the Board could proceed in the instant appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the issue of entitlement to service connection for lung nodule and respiratory problems in order to obtain the Veteran's outpatient treatment from the VA Medical Center (VAMC) in Jackson, Mississippi from 1990 to 2002 as well as additional current treatment records from other VA facilities and to afford the Veteran a VA examination.   

The Veteran was afforded a VA examination with a nurse practitioner in February 2011.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's right lower lobe pulmonary nodule was less likely as not caused by or the result of an in-service event.  The examiner acknowledged that asbestos exposure may lead to some lung problems, but opined that since the Veteran's pulmonary nodules were stable and had been for several years, it was less likely that his current symptoms were coming from the pulmonary nodules.  Unfortunately, this opinion is insufficient because although the examiner indicated that the Veteran's current symptoms were not due to his pulmonary nodules, she failed to provide an opinion on whether his current symptoms could be attributed to another respiratory disorder that manifested in service.  

Moreover, although unclear, it appears that the examiner determined that the Veteran's pulmonary nodules were not due to his asbestos exposure, but again, failed to indicate whether the Veteran had another respiratory disorder due to asbestos exposure.  The examiner also failed to opine whether the Veteran's pulmonary nodules or other respiratory disorder could be otherwise related to service, including herbicide exposure as well as exposure to other hazards due to Veteran's duties performed aboard ship as a painter, laundry worker and various deck tasks.  Given these deficiencies, the Board finds that the Veteran must be afforded another VA examination.  Moreover, given the complex nature of this issue, the examination should be performed by a pulmonologist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

The claims file also shows that on three occasions, the RO requested treatment records from the Jackson, Mississippi VAMC from 1990 to 2002.  In October 2011, the VAMC responded that there were no records for the Veteran for this period.  However, as noted in the prior remand, the VAMC has previously acknowledged that these records existed and indicated that they had been requested from the Federal Reserve Center.  The Board specifically directed the RO to contact the Federal Reserve Center to obtain these records.  As acknowledged above, although the RO contacted the VAMC, there is no record of any contact to the Federal Reserve Center as directed in the prior remand.  Accordingly, again, this case must be returned to the RO for compliance with the prior remand. 

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

Further, as directed in the prior remand, the RO did obtain additional private treatment records from the Jackson, Mississippi VAMC, including the Natchez, Mississippi outpatient clinic, the Nashville, Tennessee VAMC and the Murfreesboro, Tennessee VAMC.  Nevertheless, in light of the need to remand, additional ongoing VA treatment records should also be obtained from these facilities.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As observed above, in the March 2012 rating decision, the RO granted service connection PTSD with paranoid traits.  In June 2012, the Veteran submitted a statement which can be construed as notice of disagreement to the initial rating assigned pursuant to 38 C.F.R. § 20.201 and the RO has not issued a statement of the case.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Federal Reserve Center to obtain treatment records from the VAMC in Jackson, Mississippi, for the period from 1990 to 2002.  All contacts and responses to and from the Federal Reserve Center must be associated with the claims file.  If these records cannot be obtained from the  Federal Reserve Center, it should be clearly documented in the claims file. 

2.  The RO should obtain any additional VA treatment records that have not been associated with the Veteran's record from the Jackson, Mississippi VAMC including the Natchez, Mississippi outpatient clinic, the Nashville, Tennessee VAMC and the Murfreesboro, Tennessee VAMC.

3.  The RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2012), to include furnishing the Veteran and his representative with an appropriate statement of the case with respect to the issue of entitlement to an initial rating in excess of 50 percent for PTSD with paranoid traits.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.

4.  The RO should schedule the Veteran for a VA pulmonary/respiratory examination with a pulmonologist in order to determine whether he has a respiratory disorder that is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must be informed of the Veteran's correct military history, including the dates of active service, branch, and claimed asbestos exposure.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to clearly delineate all respiratory disorders found, including lung nodules.  

The examiner is then asked to opine if any diagnosed respiratory disorder is at least as likely as not (50 percent or greater probability) due to or caused by military service, to include exposure to asbestos, non-airborne herbicide, paint fumes, laundry chemicals and other environmental hazards while performing his duties as a painter, laundry worker and general deck tasks aboard ship.   

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

6.  Following the above development, the RO should review the claims file and readjudicate the Veteran's claim of service connection for a respiratory disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


